        Case 4:19-cr-00254-ALM-KPJ Document 1 Filed 09/18/19 Page 1 of 1 PageID #: 1




                   Craig Martin Season )
                                                               )
                                                               )
                       Defendcmt(s)


                                            CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 09/12/2019 in the county of Collin in the
     Eastern __ District of Texas , the defendan s) violated:

           Code Section Offense Description
21 U.S.C. §§ 841 (a)(1) distributed a quantity of a mixture and substance containing a detectable
                                   amount of methamphetamine.




         This criminal complaint is based on these facts:

See attached Affidavit.




         sf Continued on the attached sheet.



                                                                                       Complai ant s signature

                                                                               Ccial gent Jeannette Williamson, ATF
                                                                                          nitted nmne and title


Sworn to before me and signed in my presence.



Date:             09/18/2019 f                 I* |
                                                                                          Judge's signature


City and state:                   Sherman, Texas                            Christine A. Nowak, U.S. Magistrate Judge
                                                                                        Printed name and title
